Order
PER CURIAM.
Kevin E. Tuggle appeals the judgment of his convictions in the Circuit Court of Boone County, Missouri, after a jury trial, of assault in the first degree, § 565.050, RSMo 1994, and armed criminal action, § 571.015, RSMo 1994, for which he was sentenced as a prior offender, § 558.016, RSMo 1994, to consecutive prison terms of thirty and five years in the Missouri Department of Corrections, claiming that the trial court erred in admitting evidence.
Judgment affirmed. Rule 30.25(b).